11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.L.K., a child,              * From the 29th District Court
                                                   of Palo Pinto County,
                                                   Trial Court No. C48808.

No. 11-22-00152-CV                               * October 20, 2022

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.